Opinion filed January 5, 2006












 








 




Opinion filed January 5, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00348-CR 
                                                    __________
 
                              LAURA
ASHLEY WADDELL, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                               On
Appeal from the County Court
 
                                                        Midland
County, Texas
 
                                                   Trial
Court Cause No. 108431
 

 
                                                                   O
P I N I O N
Laura
Ashley Waddell has filed in this court a motion to dismiss her appeal.  The motion is signed by both appellant and
her attorney.  The motion is granted.
The
appeal is dismissed.
 
January
5, 2006                                                                        PER
CURIAM
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of: Wright, C.J., and
McCall, J., and Strange, J.